DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/22 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. U.S. Pub. No. 20170124303 (hereinafter Baldwin) in view of Mohammed et al. U.S. Pat. No. 7065507 (hereinafter Mohammed).

As per claim 1, 19 and 20, Baldwin discloses an information processing apparatus/method/program comprising:
circuitry configured to: 
acquire context information of a user device (Baldwin: [0239]: determine location/context information of the mobile computing device); 
determine, based on acquired the context information, whether the user device has a specific license for content generation (Baldwin: [0242]-[0244]: determine if context information satisfies the condition; [0225]: the digital credential with license to generate/play content is based on context information associated with the user device); and 
execute a first process, based on a first response to the transmitted inquiry signal, to accept the content generation by the user device (Baldwin: [0244]: provide digital credential/license to the device to allow user access to selected presentation/content generation on the device). 
Baldwin does not explicitly disclose transmit an inquiry signal to the user device based on a first result of the determination, wherein the first result of the determination indicates that the specific license is absent in the user device, and the inquiry signal is associated with acquisition of the specific license by the user device. However, Mohammed discloses a DRM system searches in the license store whether a content license can be found to allow rendering of content by rendering application, if no license can be found, user device is notified to acquire the necessary license (Mohammed: column 33 line 65- column 34 line 21). It would have been obvious to one having ordinary skill in the art to notify the user device to acquire necessary license to generate/render content when the license cannot be found in license store because they are analogous art involving digital rights management for generating content on a user device. The motivation to combine would be that it is well known in the art to request credential/license when it’s not present on user device prior to authorization of content access.

As per claim 2, Baldwin discloses the information processing apparatus according to claim 1. Baldwin further discloses wherein the context information includes at least one of location information or date and time information (Baldwin: [0241]-[0244]). 
As per claim 3, Baldwin discloses the information processing apparatus according to claim 1. Baldwin further discloses wherein the circuitry is further configured to execute a second process to restrict the content generation by the user device based on a second response different from the first response to the transmitted inquiry signal (Baldwin: [0228]: deny request to access digital content when condition is not satisfied, or no credential/license is provided; [0081]: monitor usage signals to ensure digital content is not being misused…usage signals include location changes, configuration changes…etc). 

As per claim 4, Baldwin discloses the information processing apparatus according to claim 1. Baldwin further discloses wherein the circuitry is further configured to: 
transmit, to the user device, link information of a management device based on the first response to the transmitted inquiry signal, and the management device stores the specific license (Baldwin: [0074]-[0075: user can access user account on management device to retrieve credential/license associated with the content). 

As per claim 5, Baldwin discloses the information processing apparatus according to claim 1. Baldwin further discloses wherein the specific license is associated with a plurality of functions, and the plurality of functions includes: a first function associated with the content generation, and a second function associated with reproduction of content (Baldwin: [0065]: restrict usage including whether content can be accessed/generated, copied/reproduced, or shared/additional usage).

As per claim 6, Baldwin discloses the information processing apparatus according to claim 1. Baldwin further discloses wherein the circuitry is further configured to execute the first process based on a type of the specific license of the user device (Baldwin: [0102]: different types of license such as basic or premium).

As per claim 7, Baldwin discloses the information processing apparatus according to claim 6. Baldwin further discloses wherein the circuitry is further configured to: determine that the user device has a sublicense different from the specific license; and execute the first process to accept the content generation based on the specific license and sublicense (Baldwin: [0099]: restriction imposed by content provider/first user is reflected in the license; [0072] and [0126]: device identifier for client-side content delivery device that are authorized to access the content is regarded as the sublicense issued by the user).

As per claim 8, Baldwin discloses the information processing apparatus according to claim 6. Baldwin further discloses wherein the circuitry is further configured to: issue, to the user device, a plurality of types of licenses for the content generation based on the context information, wherein the plurality of types of licenses includes the specific type of the specific license; and execute the first process to accept the content generation based on each of the plurality of types of licenses (Baldwin: [0102]: enforce content access according to type of license purchased).
As per claim 9, Baldwin discloses the information processing apparatus according to claim 1. Baldwin further discloses wherein the circuitry is further configured to control a display screen to display information that indicates the acceptance of the content generation (Baldwin: [0244]: visual representation of the digital credential is displayed). 
As per claim 10, Baldwin discloses the information processing apparatus according to claim 1. Baldwin further discloses wherein the circuitry is further configured to transmit the context information to the user device at a location corresponding to the context information (Baldwin: [0244]). 
As per claim 11, Baldwin discloses the information processing apparatus according to claim 1. Baldwin further discloses wherein the circuitry is further configured to transmit the context information to the user device at a location corresponding to the context information (Baldwin: [0494]: QR code using geo-fencing to verify user’s proximity to the designated theater; [0279]: NFC signal that indicate a particular location). 
As per claim 12, Baldwin discloses the information processing apparatus according to claim 11. Baldwin further discloses wherein the circuitry is further configured to transmit the context information to the user device based on one of: entry of the user device in the location corresponding to the context information, or exit of the user device from the location corresponding to the context information (Baldwin: [0092]-[0094]; [0279]). 
As per claim 13, Baldwin discloses the information processing apparatus according to claim 1. Wherein the circuitry is further configured to: receive a specific signal from the user device; determine, based on the specific signal that the user is one of a valid device or an invalid device; and execute a second process to restrict the content generation by the user device based on the determination that the user device is the invalid device (Baldwin: [0072] and [0126]: detect if the device is authorized device for accessing content; [0081]: monitor usage signals to ensure digital content is not being misused…usage signals include location changes, configuration changes…etc). 
As per claim 14, Baldwin discloses the information processing apparatus according to claim 5. Baldwin further discloses wherein the user device includes a sensor, and the content is generated by the user device based on a sensing result by the sensor and the specific license (Baldwin: [0218]-[0220]: location sensed by the device as well as credential/license is used to control access to content). 
As per claim 15, Baldwin discloses the information processing apparatus according to claim 14. Baldwin further discloses wherein the user device has a sublicense, the sublicense is issued to the user device based on a user operation on the user device, and the content is generated by the user device based on the sublicense (Baldwin: 0072] and [0126]: device identifier for client-side content delivery device that are authorized to access the content is regarded as the sublicense issued by the user).
As per claim 17, Baldwin discloses the information processing apparatus according to claim 15. Baldwin further discloses wherein each of the specific license of the user device and the sublicense of the user device indicates a corresponding type of function associated with content generation by the user device (Baldwin: [0065]: restrict usage including whether content can be accessed/generated, copied/reproduced, or shared/additional usage). 

As per claim 18, Baldwin discloses the information processing apparatus according to claim 17. Baldwin further discloses wherein the content generated by the user device is transmitted by the user device to a specific device, the specific device has the specific license and the sublicense, and the circuitry is further configured to: execute a second process to accept execution of a specific function associated with the content, wherein the specific function is executed by the specific device based on the specific license of the specific device and the sublicense of the specific device (Baldwin: [0125]: authorized device/sublicense and location/license requirement have to be enforced; [0508]: sharing content from first device to second device). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Mohammed and further in view of Tsurukawa U.S. Pub. No. 20070168294 (hereinafter Tsurukawa).

As per claim 16, Baldwin as modified discloses the information processing apparatus according to claim 15. Baldwin as modified does not explicitly discloses wherein the content is encrypted by the device on a basis of the license and the sublicense. However, Tsurukawa discloses that limitation (Tsurukawa: [0042]-[0043]: encrypted content stored at user device are encrypted according to license terms and can be decrypted according to license data). It would have been obvious to one having ordinary skill in the art to encrypt data content using license keys prior to authorizing access because they are analogous art involving enforcing digital rights based on context information of user device and use of license/credentials. The motivation to combine would be that use of encrypting content subject to licensing terms is well known in the art.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, new reference Mohammed, is relied upon for the amended limitations recited in independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. U.S. Pub. No. 20060090202 discloses method for data authorization and mobile devices using the same.
Ebihara et al. U.S. Pub. No. 20060059105 discloses acquiring and updating content licenses. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789. The examiner can normally be reached Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431